The appellant moved for a rehearing. The respondent moved for a modification of the mandate and for a rehearing on the question whether the judgment appealed from should not be affirmed in its entirety instead of as modified. The motions were denied, and the following opinion was filed, ■ October 27, 1914:
Keuwin, J.
(dissenting on motion to amend the mandate). A motion in this case was made here to amend the mandate so as to affirm the whole judgment of the court below.
I am of opinion that the motion should be granted. I think the orders of the court below overruling the demurrer to the complaint and ordering the enforcement of the whole judgment restrained pending the action, affirmed on appeal to this court, upon the record and all the facts in the former case, are res adjudicates.
An order made on a motion for a preliminary injunction, affirmed on appeal to this court, is res adjudicata upon the same facts and record upon which the order is based in subsequent proceedings in the case. New York & N. J. T. Co. v. Metropolitan T. & T. Co. 81 Hun, 453, 31 N. Y. Supp. *405213; Demarest v. Darg, 32 N. Y. 281; Gibson v. Nat. Park Bank, 98 N. Y. 87, 97; Hoge v. Norton, 22 Kan. 374; Cothren v. Connaughton, 24 Wis. 134; Kabe v. The Eagle, 25 Wis. 108; Corwith v. State Bank, 11 Wis. 430; Bonesteel v. Orvis, 23 Wis. 506; Day v. Mertlock, 87 Wis. 577, 58 N. W. 1037; Dick v. Williams, 87 Wis. 651, 58 N. W. 1029.
The order made by the court below restraining the enforcement of the whole judgment pending the action and affirmed by this court was based upon all the facts in the case, including the record in the former action, and constituted the law of the case under repeated decisions of this and other courts.